Exhibit 10.35

EMPLOYMENT AGREEMENT

This Employment Agreement, (the “Agreement”) made this the          day of
                    , 2006, by and between The Bank Of Hampton Roads, a banking
corporation organized under the laws of the Commonwealth of Virginia (the “Bank”
or “Employer”), with a principal address of 999 Waterside Drive, Suite 200,
Norfolk, Virginia (23510), and Lorelle Fritsch (the “Officer”), with an address
of 1026 Copperstone Circle in the City/County of Chesapeake, in the State of
Virginia (23320)(Zip Code).

W I T N E S S E T H:

WHEREAS, the Officer currently is rendering or desires to render valuable
services to the Employer and it is the desire of the Employer to have the
benefit of the Officer’s continued and future loyalty, service and counsel; and

WHEREAS, the Officer wishes to continue or become in the employ of the Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows;

1. Employment: The Employer agrees to continue to or employ the Officer to
perform services for the Employer and the Officer agrees to continue to or serve
the Employer upon the terms and conditions herein provided. The Officer agrees
to perform such managerial duties and responsibilities as shall be assigned to
him or her by the Chief Executive Officer of the Employer, which duties and
responsibilities, if Officer is presently employed by Employer, shall be
substantially those functions of the Officer on the date of this Agreement and
the commencement date hereof. The Officer shall devote his or her time and
attention on a full-time basis to the discharge of the duties undertaken by him
or her hereunder.

2. Terms And Compensation:

(a) Term of Agreement. The term (the “Term”) of this Agreement shall commence on
that date (the “Commencement Date”) upon which the Compensation Committee of the
Bank’s Board of Directors approves the Agreement or, if previously authorized by
the Bank’s Board of Directors, the date upon which Employer’s Chief Executive
Officer acknowledges and accepts this Agreement for the Bank. Thereafter, the
Agreement shall continue until the first to occur of (i) except as otherwise
provided in Section 3 hereof, the end of the sixtieth (60th) consecutive month
following the Commencement Date, (ii) the Officer’s death, or (iii) except as
provided in Paragraph (d) of this Section 2, the Officer’s disability.
Notwithstanding the foregoing, however, in the event the Officer is not informed
by the Bank, in writing, prior to the last day of the sixtieth
(60th) consecutive month following the Commencement Date of employment, or any
subsequent renewal term, that this Agreement will not be renewed, this Agreement
will automatically renew itself for additional periods of sixty (60) months
(each a “Renewal Term”) from the original anniversary date or, as the case may
be, any Renewal Term. For purposes of this Agreement, the “Term” shall include
and refer to, as appropriate by the context, any Renewal Term.

 

1



--------------------------------------------------------------------------------

(b) Compensation. During the term of employment hereunder, the Officer shall
receive for his or her services a base salary and incentive or bonus
compensation in amounts determined by the (i) Bank’s Board of Directors, (ii) an
appropriate committee of the Employer or (iii) the Bank’s Chief Executive
Officer, in accordance with the salary administration program of the Employer as
the same may from time to time be in effect.

(c) Benefits. The Officer shall be eligible for participation in any additional
plans, programs or forms of compensation or benefits that the Employer’s Board
of Directors might hereinafter provide to the class of employees that includes
the Officer.

(d) Disability. In the event of the physical or mental disability of the Officer
by reason of which the Officer is unable to perform the duties of his employment
hereunder, the Employer shall continue to pay or provide to the Officer the
compensation and benefits provided under Paragraphs (b) and (c) of this
Section 2 for the first six (6) months of such disability. If, however, the
disability continues beyond such six-month period, the Employer may, at its
election, terminate the Officer’s employment under this Agreement, in which case
the Officer shall receive any disability benefits payable the Employer’s plans
in effect at that time.

(e) Death. In the event that the Officer’s death should occur during the Term of
this Agreement, this Agreement shall terminate and the Officer or his estate or
beneficiaries, as the case may be, shall be entitled only to income earned but
not yet paid as of the date of death and any and all retirement or death
benefits payable under the Employer’s plans in effect at that time and no
further compensation will be paid under this Agreement.

3. Termination:

(a) Termination by the Employer. Nothing herein contained shall prevent the
Employer from terminating the services of the Officer at any time prior to the
expiration of this Agreement “for good cause”. For purposes of this Agreement,
“for good cause” means a dismissal of the Officer by Employer because of (i) the
material failure of the Officer, after written notice, for reasons other than
disability, to render services to the Employer as provided herein; (ii) the
Officer’s gross or willful neglect of duty, neglect or refusal to perform all
duties assigned to him or her, in good faith, under this Agreement or by
Employer; (iii) imprudent financial management of Employer by the Officer which
causes Employer an extraordinary or material loss not otherwise authorized;
(iv) conviction of or guilty plea to a felony or a crime involving moral
turpitude; (v) habitual use of drugs or alcohol; (vi) conduct that adversely
affects the Employer’s business reputation; (vi) the material breach of this
Agreement; (vii) material waste or misuse of assets of Employer;
(viii) embezzlement, dishonesty, fraud or other similar acts reflecting
adversely upon Officer’s honesty and integrity, (ix) illegal or intentional acts
by the Officer demonstrating bad faith toward the Employer, including, but not
limited to, any conduct by Officer so as to permit, condone or acquiesce in any
act or conduct of other persons, which could cause Employer, its parent or any
of its subsidiaries, to be in material violation of any law, statute or
regulation, or (x) commission by Officer of any other act which the Bank, in its
sole discretion, determines to have an adverse impact on its standing in the
community or with its customers, staff or shareholders. If the Employer shall
terminate the Officer’s employment “for good cause”, the Officer shall be
entitled only to receive his or her base salary in respect of services performed
through the Date of Termination.

 

2



--------------------------------------------------------------------------------

(b) Termination by the Officer.

(i) The Officer shall be entitled to terminate his or her employment pursuant to
this Agreement voluntarily at any time, provided, however, that in the event the
Officer terminates his or her employment pursuant to this Agreement for any
reason other than “a change of control” as described below, then the Officer
shall be entitled to no termination allowance and/or no severance allowance and
no further compensation after the “Date of Termination” as defined in part
(d) of this Paragraph 3.

(ii) The Officer shall be entitled to terminate his or her employment pursuant
to this Agreement if “a change of control” occurs with respect to the Bank, in
which event the Employer shall be obligated to pay the Officer and furnish him
or her the benefits provided in Section 4 hereof. For purposes of this
Agreement, the term “a change in control” shall mean (a) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934)
who is, or who has entered into a definite agreement with the Bank to become,
the beneficial owner, directly or indirectly, of securities of the Bank
representing more than 50% of the combined voting power of the then outstanding
securities of the Bank; or (b) a change in the composition of a majority of the
Board of Directors of the Bank within twelve (12) months after any person (as
defined above) is or becomes the beneficial owner, directly or indirectly, of
securities of the Bank representing 25% of the combined voting power of the then
outstanding securities of the Bank. The right herein conferred upon the Officer
to terminate his employment “for good reason” may be exercised by the Officer at
any time during the Term of this Agreement at his or her sole discretion, and
any failure by the Officer to exercise this right after he or she has “good
reason” to do so shall not be deemed a waiver of the right.

(c) Notice of Termination. Any termination of the Officer’s employment by the
Employer or by the Officer shall be communicated by a written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision(s) in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances providing the basis for
termination.

(d) Date of Termination. The “Date of Termination” shall mean (i) if the
Agreement is terminated by the Officer, the date on which the Notice of
Termination is delivered to Employer, (ii) if the Agreement is terminated by the
Employer because of the Officer’s disability, thirty (30) days after the Notice
of Termination is given, or (iii) if the Officer’s employment is terminated by
the Employer for any other reason, the date on which a Notice of Termination is
given.

4. Compensation Upon Termination By Officer For A Change of Control Event. If
the Officer terminates his or her employment pursuant to Section 3(b)(ii) hereof
then:

(a) Accrued But Unpaid Compensation. The Employer shall pay the Officer’s full
base salary through the Date of Termination at the rate then in effect and the
amount, if any, of awards theretofore made which have not yet been paid.

 

3



--------------------------------------------------------------------------------

(b) Severance Allowance. The Employer shall pay the Officer a severance
allowance in sixty (60) equal monthly payments commencing on the last day of the
month in which the Date of Termination occurs, the total amount of which will
equal and will not exceed the present value of three times (3x) the base amount
minus $1.00 plus the present value of any other payments in the nature of
compensation within the meaning of Section 280G(b)(2)(A)(ii) of the Internal
Revenue Code of 1954, as amended (the “Code”).

For purposes of this Paragraph 4(b), the following definitions shall apply:

(i) Base Amount - The term “base amount” means the Officer’s average annualized
includible compensation for the base period.

(ii) Annualized Includible Compensation for the Base Period - The term
“annualized includible compensation for the base period” means the average
annual compensation paid by the Bank, which was includible in the gross income
of the officer for federal income tax purposes for taxable years in the base
period.

(iii) Base Period - The term “base period” means the period consisting of the
most recent three (3) taxable years ending before the date on which termination
occurs, except for termination as a result of the operation of Paragraph 3(b)
above in which case the date of termination shall be deemed to be the date a
change in control occurs with respect to the Bank.

(iv) Present Value - Present value shall be determined in accordance with
Section 1274(b)(2) of the Code.

(c) Employee Benefits. The Employer shall maintain in full force and effect, for
the Officer’s continued benefit until the earlier of the third (3rd) anniversary
of the Date of Termination or the date the Officer becomes a participant in
similar plans, programs or arrangements provided by a subsequent employer, all
life, accident, medical and dental insurance benefit plans and programs or
arrangements in which the Officer was entitled to participate immediately prior
to the Date of Termination, provided that the Officer’s continued participation
is possible under the general terms and provisions of such plans and programs.
In the event that the Officer’s participation in any such plan or program is
barred, the Employer shall arrange to provide the Officer with benefits
substantially similar to those which the Officer is entitled to receive under
such plans and programs. At the end of the period of coverage, the Officer shall
have the option to have assigned to him or her at no cost and with no
apportionment of prepaid premiums, any assignable insurance policy owned by the
Employer and relating specifically to the Officer.

(d) No Duty to Mitigate. The Officer shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 4
be reduced by any compensation earned by the Officer as the result of employment
by another employer after the Date of Termination, or otherwise.

5. Return of Bank’s Property. When the Officer’s employment with the Bank ends,
the Officer agrees to immediately deliver to the Bank (i) all documents,
including, but not limited to, address and telephone records of customers,
listings of customer names and/or account numbers, and any telephone records of
customers, listings of customer names and/or account numbers, and any

 

4



--------------------------------------------------------------------------------

other items or records in the Officer’s possession, or subsequently coming into
the Officer’s possession pertaining to the business of the Bank, including
without limitation, confidential and proprietary information which the Officer
would not possess but for his employment relationship with the Bank and (ii) any
tangible personal property of the Bank or provided by the Bank to Officer,
including, but not limited to, computer(s) and related peripherals, laptops,
automobiles, cellular telephones, access cards and credit cards.

6. Prohibition of Competitive Activities. Except upon the termination of this
Agreement by the Officer pursuant to Section 3(b)(ii) hereof, then:

(a) During the Officer’s employment with the Bank and for a period of two
(2) years following the Officer’s termination or the expiration of this
Agreement, the Officer agrees that he/she will not on his/her own behalf, or on
behalf of any other person or entity, solicit, divert, take away, or attempt to
solicit, divert, or take away the business or patronage of any client or
customer of the Bank or from the Bank to any other individual, entity or
institution providing banking, lending or similar financial services as those
provided by the Bank as of the Date of Termination.

(b) During the Officer’s employment with the Bank and following termination of
employment with the Bank pursuant to this Agreement, the Officer will preserve
the confidentiality of, and will not reveal for any reason, or use to the
detriment of the Bank, trade secrets, or other confidential, business, or
proprietary information which the Officer has received in the course of the
Officer’s employment with the Bank.

(c) During the period of the Officer’s employment and for a period of two
(2) years after employment ends, the Officer agrees that he/she will not on
his/her own behalf or on behalf of any person or entity, in any capacity,
solicit, recruit or hire or assist others in soliciting, recruiting or hiring
any person who is currently or was during the preceding twelve (12) months prior
to the Officer’s termination of employment with the Bank, an employee or officer
with the Bank.

Subsections (a), (b) and (c) of this Section 6 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If any court holds that the whole or any
part of Subsections (a), (b) and (c) is unenforceable by reason of the extent,
duration or geographic scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographic
scope, or other provisions hereof and in its reduced form such Section shall be
enforceable in the manner contemplated hereby.

7. Notice of Subsequent Employment. For a period of two (2) years after the
Officer’s employment with the Bank ends, the Officer agrees to notify the Bank
of the name and address of the Officer’s employer and the Officer hereby
authorizes the Bank to contact any such employer during that period for the
limited purpose of making the employer aware of this Agreement and protection
against any disclosure of confidential and proprietary information, or unfair
competition.

8. Remedies. The Officer acknowledges that if he/she breaches or threatens to
breach this Agreement, in addition to any and all other rights and remedies it
may have, the Bank shall be entitled to injunctive relief, both pendente lite
and permanent, against the Officer, as the Officer recognizes

 

5



--------------------------------------------------------------------------------

that a remedy at law would be inadequate and insufficient. The Bank shall be
entitled to recover from the Officer all costs and expenses, including but not
limited to reasonable attorney’s fees and court costs, incurred by the Bank as a
result of or arising out of any breach of threatened breach under or pursuant to
this Agreement in addition to such other rights and remedies as the Bank may
have under this Agreement or any other agreement, at law or in equity.

9. Section 4999 Gross-Up Payment. In the event it shall be determined that any
payments and benefits called for under the Agreement and any Amendments thereto,
together with any other payments and benefits (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Agreement (a “Payment”) would be subject to the excise tax imposed
under Section 4999 of the Code, or any successor statute, or any interest or
penalties are incurred by the Officer with respect to such excise tax
(collectively, the “Excise Tax”), then the Officer shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Officer of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Officer retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the payments.

(a) Gross-Up Determination. Subject to the provision of Subsection (b) herein,
all determinations required to be made under this Agreement, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by KPMG LLP or such other independent certified accounting firm (the
“Accounting Firm”) selected by mutual consent of the Bank and the Officer, which
shall provide detailed supporting calculations both to the Bank and the Officer
within fifteen (15) business days of the receipt of notice from the Officer that
there has been a Payment, or such earlier time as is requested by the Bank. The
calculations under this Agreement will be made in a manner consistent with the
requirements of Code Sections 280G and 4999 and any applicable related
regulations and any related Internal Revenue Service rulings. All fees and
expenses of the Accounting Firm for such determination shall be borne solely by
the Bank. Any determination by the Accounting Firm shall be binding upon the
Bank and the Officer. Any Gross-Up Payment, as determined pursuant to this
Agreement shall be paid by the Bank to the Officer within five (5) days of the
receipt of determination by the Accounting Firm that such payment is due. If it
is determined that no Excise Tax is payable to the Officer, it shall so indicate
to the Officer in writing.

(b) Notification to Bank. The Officer shall notify the Bank in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Bank of the Gross-Up Payment. Such notice shall be given as soon
as practicable but no later than ten (10) business days after the Officer is
informed in writing of such claim and said notice shall advise the Bank of the
nature of such claim and the date on which such claim is requested to be paid.
The Officer shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Bank (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Bank notifies the Officer in writing prior to the
expiration of such period that it desires to contest such claim, the Officer
shall:

(i) give the Bank any information reasonably requested by the Bank relating to
such claim,

 

6



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Bank shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonable selected by the Bank,

(iii) cooperate with the Bank in good faith in order to effectively contest such
claim; and

(iv) permit the Bank to participate in any proceedings relating to such claim;

provided, however, that the Bank shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with any contest of a claim for payment of the Excise Taxes and the Bank shall
indemnify and hold the Officer harmless, on an after tax basis, for any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.

Without limitation on the foregoing provisions of this Agreement, the Bank shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Officer to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the Officer
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Bank shall determine; provided, however, that if the Bank directs
the Officer to pay such claim and sue for a refund, the Bank shall advance the
amount of such payment to the Officer, on an interest-free basis and shall
indemnify and hold the Officer harmless, on an after-tax-basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Officer
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Bank’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Officer shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(c) Underpayment of Gross-Up Payment. In the event there is an underpayment of
the Gross-Up Payment due to the uncertainty in the application of Section 4999
of the Code at the time of the initial determination the Accounting Firm, and
the Officer thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of any such underpayment that has
occurred and such amount will be promptly paid by the Bank to or for the benefit
of the Officer.

(d) Refund of Gross-Up Payment. If, after the receipt by the Officer of an
amount advanced by the Bank pursuant to this Agreement, the Officer becomes
entitled to receive any refund with respect to such claim, the Officer shall
[subject to the Bank’s complying with the requirements of Subsection (b) above],
promptly pay to the Bank the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by the Officer of an amount advanced by the Bank pursuant to Subsection
(b) above, a determination is made that the Officer shall not be entitled to any
refund with respect to such

 

7



--------------------------------------------------------------------------------

claim and the Bank does not notify the Officer in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

10. Litigation Expenses

(a) The Bank agrees to pay promptly as incurred, to the full extent permitted by
law, all the legal fees and expenses which the Officer may reasonably incur as a
result of any contest (regardless of the outcome thereof unless a court of
competent jurisdiction determines that the Officer acted in bad faith in
initiating the contest) by the Bank, the Officer or others of the validity or
enforceability of, or liability under, any provision of the Employment Agreement
or Amendments thereto, or any guarantee of performance thereof (including as a
result of any contest by the Officer about the amount of any payment pursuant to
the Agreement or its Amendments), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Code
Section 7872(f)(2)(A); provided however, that the reasonableness of the fees and
expenses must be determined by an independent arbitrator, using standard legal
principles, mutually agreed upon by the Bank and the Officer in accordance with
rules set forth by the American Arbitration Association.

(b) If there is any dispute between the Bank and the Officer in the event of any
termination of the Officer’s employment by the Bank or by the Officer, then
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that the Officer is not entitled to benefits
under the Agreement and Amendments thereto, the Bank will pay all amounts, and
provide all benefits to the Officer and/or the Officer’s family or other
beneficiaries, as the case may be, that the Bank would be required to pay or
provide pursuant to the Agreement and its Amendments. The Bank will not be
required to pay any disputed amounts pursuant to this paragraph except upon
receipt of an undertaking (which may be unsecured) by or on behalf of the
Officer to repay all such amounts to which the Officer is ultimately adjudged by
such court not to be entitled.

11. Miscellaneous:

(a) Waiver. A waiver by any party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such terms and conditions for the future, or of any subsequent breach thereof.

(b) Severability. If any provision of this Agreement, as applied to any
circumstances, shall be adjudged by a court to be void and unenforceable, the
same shall in no way affect any other provision of this Agreement or the
applicability of such provision to any other circumstances.

(c) Amendment. This Agreement may not be varied, altered, modified, changed, or
in any way amended except by an instrument in writing, executed by the parties
hereto or their legal representatives.

(d) Nonassignability of Payments. Neither the Officer nor his estate shall have
any right to commute, sell, assign, transfer or otherwise convey the right to
receive any payments hereunder, which payments and the right thereto are
expressly declared to be nonassignable and nontransferable.

 

8



--------------------------------------------------------------------------------

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Officer (and his personal representative), the Bank and any
successor organization or organizations which shall succeed to substantially all
of the business and property of the Bank, whether by means of merger,
consolidation, acquisition of all or substantially all of the assets of the Bank
or otherwise, including by operation of law.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the Commonwealth of Virginia, whether statutory or
decisional, applicable to agreements made and entirely to be performed within
such state and such provisions of federal law as may be applicable. Venue for
any dispute arising hereunder shall lie exclusively in the state or federal
courts located in or having jurisdiction over the City of Norfolk, Virginia.

(g) Assignment. Officer shall not have the right to transfer or assign any or
all of his or her rights or interest hereunder. Pursuant to the provisions of
Section 3(b) hereof, Officer agrees that should Employer convey all or
substantially all of Employer’s assets to a third-party, which assets include
this Agreement, that Employer may assign this Agreement to such third-party
without the prior consent of Officer, and, further, that such assignment shall
be deemed to be undertaken with Officer’s consent with regard to the
third-party.

(h) Background, Enumerations and Headings. The Background, enumerations and
headings contained in this Agreement are for convenience of reference only and
are not intended to have any substantive significance in interpreting this
Agreement.

(i) Gender and Number. Unless the context otherwise requires, whenever used in
this Agreement the singular shall include the plural, the plural shall include
the singular, and the masculine gender shall include neuter or feminine gender
and vice versa.

(j) Dispute Resolution. If a dispute arises out of or relates to this Agreement
or the breach thereof, such dispute shall first be submitted to the Personnel
Committee for the Bank’s Board of Directors for resolution whose decision shall
be final.

[Signatures Follow Next Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

The Bank of Hampton Roads,   a Virginia banking corporation   By  

/s/ Jack W. Gibson

  (SEAL)

Print Name:  

Jack W. Gibson

 

Title:  

President & CEO

  Date:  

 

 

Officer:

/s/ Lorelle Fritsch

  (SEAL) Print Name:  

Lorelle Fritsch

 

 

10